DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 3-4 and 11-12 are cancelled.
Claims 1-2, 5-10 and 13-21 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 06/17/2022, with respect to claim 10 have been fully considered and are persuasive in view of the new amendments to the claims. The rejection of claim 10 is has been withdrawn. 

Allowable Subject Matter
2.	Claims 1-2, 5-10 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Fisher et al (US PUB 20170083284) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses a method, comprising: responsive to a first speaker of a plurality of speakers receiving a first audio stream from a first audio device and a request to enter a broadcasting mode, operating the first speaker in a master sub-mode of the broadcasting mode by: re-broadcasting the first audio stream from the first audio device via a second speaker of the plurality of speakers operating in a slave sub-mode of the broadcasting mode, the second speaker not receiving the first audio stream from the first audio device. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches or suggest the following limitation(s) in combination with the other limitations of amended claim 1: 
re-broadcasting the first audio stream from the first audio device via a third speaker of the plurality of speakers operating in the slave sub-mode of the broadcasting mode, the third speaker not receiving the first audio stream from the first audio device; responsive to the third speaker receiving a second audio stream from a second audio device, operating the third speaker in the master sub-mode of the broadcasting mode by: not re-broadcasting the first audio stream from the first speaker; and rebroadcasting the second audio stream from the second audio device via a fourth speaker operating in the slave sub-mode, the fourth speaker not receiving the first audio stream from the first audio device and not receiving the second audio stream from the second audio device, a distance between the fourth speaker and the third speaker less than a distance between the fourth speaker and the first speaker.

Claims 2-9 are allowed based on their respective dependency from claim 1.
Claim 10 is allowed for the same reason as claim 1 above by reciting similarly allowable subject matter as indicated in claim 1.

Claims 13-16 and 21 are allowed based on their respective dependency from claim 10.

Claim 17 (amended) is allowed because the prior arts of record, including Fisher et al (US PUB 20170083284) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses a computing system, comprising: a first speaker; a processor communicatively coupled to the computing system; and a storage device storing instructions executable by the processor to: responsive to operating in a master sub-mode of a broadcasting mode, re- broadcasting a first audio stream from a first audio device to a second speaker, the second speaker not communicatively coupled to the first audio device; responsive to operating in a slave sub-mode of the broadcasting mode, receiving a second audio stream from a third speaker, the third speaker receiving the audio stream from a second audio device; wherein each speaker is configured to automatically switch between the master sub-mode and the slave sub-mode.

Claims 18-20 are allowed based on their respective dependency from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.